Citation Nr: AXXXXXXXX
Decision Date: 08/31/21	Archive Date: 08/31/21

DOCKET NO. 200220-177378
DATE: August 31, 2021

ORDER

Entitlement to payment for emergency transport on July 26, 2019 is dismissed.

FINDING OF FACT

On July 9, 2021, payment was made to the appellant for emergency transport that occurred on July 26, 2019.

CONCLUSION OF LAW

There being no justiciable case or controversy, the appellant's claim for payment for emergency transport incurred on July 26, 2019 is dismissed. 38 U.S.C. § 7105.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1966 to November 1969.  The Veteran died in July 2020.  

The appellant in this matter seeks payment for emergency transport incurred on July 26, 2019.   Unfortunately, despite attempts to obtain the original denial in this matter, it is currently unavailable.  Nevertheless, given that the record shows that payment has been made, there is no purpose to continue to search for such document.  

Importantly, the record shows that the agency of original jurisdiction overturned the initial denial of payment for emergency transport incurred on July 26, 2019, and has since processed and paid for the claim in full.  As such, the appellant's claim of entitlement to payment for emergency transport incurred on July 26, 2019, is moot as the benefit sought on appeal has already been awarded.

 

 

L. M. BARNARD

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	J.N. Moats

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.